PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/116,648
Filing Date: 29 Aug 2018
Appellant(s): KALHAN, Amit



__________________
Stephanie Tinsley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant's arguments filed 5 February 2021 have been fully considered but they are not persuasive. Appellant argues against claim interpretation and prior art rejections, but their arguments appear either to be merely conclusory or misdirected toward portions of the prior art not cited in the Final rejection mailed 29 May 2020. Thus Appellant’s arguments fail to distinguish the claimed invention of claims 1, 3 and 4 from the prior art of record. Appellant did not provide specific argument pertaining to claim 2. Thus, Appellant’s arguments fail to distinguish the claimed invention of claim 1-4 from the prior art of record. Therefore, Appellant arguments are not persuasive as detailed below.
In response to Appellant’s argument on page 8 of the Appeal Brief that, in substance, Examiner’s claim interpretation of “system timing” as “any timing used within a system except for Timing Advance parameters based on a propagation delay” is overly broad, because there are supposedly other notions of time that are “used within a system” that cannot reasonably be interpreted as “system timing,” Examiner respectfully disagrees.
First, Appellant’s argument appears to be merely conclusory. Appellant neglects to cite any authority, provide any analysis or at least provide their own preferred interpretation.

Third, even though Appellant does not explicitly state their own preferred interpretation, Appellant may have implied their preferred interpretation from the portion of the disclosure as originally filed that Appellant cites as support for “deriving system timing of a cellular communication system from synchronization information received from the base station,” as required in claims 1-4. For independent claims 1, 3 and 4, Appellant cites Fig. 1A, reference character 65 and paragraph 16 as providing support for the limitation at issue. For the Patent Board’s convenience, Fig. 1A and paragraph 16 are provided below with emphasis.

    PNG
    media_image2.png
    606
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    637
    media_image3.png
    Greyscale

As apparent in Fig 1A and in paragraph 16, reference character 65 refers to D2D control information, which is described as including D2D resource allocation information, paging messages or synchronization information. Synchronization information is not further described, but D2D resource allocation information is. D2D resource allocation information is further described as including an identification of communication resources allocated for D2D communication where the D2D resource allocation information (referred to as “the information” in paragraph 16) at least identifies time-frequency resources that should be used for D2D transmission.
In view of Appellant’s citation of supporting disclosure, Appellant appears to advocate for limiting the scope of “system timing” to “time-frequency resources.” However, such an interpretation not only attempts to import limitations from the Specification, which is impermissible, it is inconsistent with the original disclosure itself.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the 

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). See MPEP 2111
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also MPEP § 2111 subsection IV. MPEP § 2111.01.
resource allocation information, not D2D control information or synchronization information. Since “the information” references D2D resource allocation information, it is D2D resource allocation information, not synchronization information, that is disclosed as including time-frequency resources. Thus, the original disclosure does not support limiting “system timing” to “time-frequency resources.”
Further, as provided in the Final rejection, the Broadest Reasonable Interpretation (BRI) of “system timing” appears to be “any timing used within a system except for Timing Advance parameters based on a propagation delay.” Final 2. This interpretation represents the BRI of the term, because neither the claims nor the Specification specially define “system timing” or even imply that “system timing” should be anything less than “any timing used within a system.” Excluding “Timing Advance parameters based on propagation delay” is based on Appellant’s explicit disclaimer of this matter from reading on “system timing” in Applicant’s Remarks filed 1 April 2020. Remarks 4. The term “system timing” does not appear to have a special meaning within the art such that one having ordinary skill in the art would not consider all timing used within a system to be within the scope of  “system timing,” and Appellant has not cited any evidence supporting any such special meaning. Thus, under BRI, a plain reading of the term provides the best evidence of the BRI for “system timing.” Therefore, the BRI for “system timing” is “any timing used within a system except for Timing Advance parameters based on a propagation delay” as providing in the Final rejection. Final 2.

To obtain a valid patent, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. MPEP § 2162.
The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact. In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976). A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The examiner, therefore, must have a reasonable basis to challenge the adequacy of the written description. The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims. Wertheim, 541 F.2d at 263, 191 USPQ at 97. MPEP § 2163.04.
Here, as provided, if “system timing” is limited to “time-frequency resources,” then the claims lack support in the original disclosure. As originally filed, the Specification discloses time-frequency resources being included in “the information,” which refers to “D2D resource allocation information,” not “synchronization information,” as provided supra. Thus, the original st D2D WCD) when the 1st D2D WCD receives the synchronization information from a base station. The original disclosure also lacks any explicit disclosure of a D2D WCD deriving any information from synchronization information received from a base station. 
Because the claims are presumed to be valid, the term “system timing” must be interpreted under BRI as “any timing used within a system except for Timing Advance parameters based on propagation delay” in order for the claims to be properly supported by the written description of the original disclosure as required under 35 USC 112(a). Therefore, the proper interpretation of “system timing” is “any timing used within a system except for Timing Advance parameters based on propagation delay.”
In response to Appellant’s summary of the Final rejection’s mapping of the prior art to the elements of claim 1 on page 9 of the Appeal Brief , Examiner mostly agrees. Here, Appellant’s summary of the mapping between Van Phan et al. (US 2014/0314057, hereinafter VanPhan) as provided in the Final rejection of 29 May 2020 appears to be mostly accurate with some of the finer points being glossed over. For example, VanPhan’s Fig. 2 step 202 illustrates a master device obtaining timing information parameters and validity timers’ statuses, and the entire step is cited as disclosing “deriving system timing of a cellular communication system from synchronization information received from the base station” amongst other cited portions of VanPhan, but Appellant only mentions obtaining timing information parameters. This difference is pertinent to all of Appellant’s arguments as provided below.
In response to Appellant’s summary of the Advisory Action mailed on 11 August 2020 on pages 9-10 of the Appeal Brief, Examiner mostly agrees. Here, Appellant’s summary of the 
In response to Appellant’s argument on page 10 of the Appeal Brief that, in substance, VanPhan does not disclose “deriving system timing of a cellular communication system from synchronization information received from the base station,” because paragraphs 61-62 of VanPhan do not disclose matter within the scope of that limitation, Examiner respectfully disagrees.
As provided in the Final and summarized by Appellant, VanPhan is relied on for disclosing the limitation at issue due to its disclosure at Fig. 2 as described by paragraphs 58-59, Fig. 3 as described by paragraph 78 and Fig. 4 as described by paragraph 90. Final 4 and Appeal 9. Thus, Appellant’s argument is moot, because it does not appear to address the Final rejection. Therefore, the prior art of record still appears to disclose matter well within the scope of the limitation at issue as provided in the Final rejection.
In response to Appellant’s argument on page 10 of the Appeal Brief that, in substance, a person having ordinary skill in the art could not reasonably read VanPhan’s disclosure of a master device (equated to the claimed 1st D2D WCD) monitoring its cluster’s devices for their status or need for uplink synchronization as disclosure of a 1st D2D WCD deriving system timing, Examiner respectfully disagrees.
Here, Appellant appears to misread or misunderstand VanPhan’s disclosure at paragraph 78, and confuses this portion of VanPhan as, alone, being mapped to “deriving system timing…from synchronization information”. At paragraph 78, VanPhan discloses, in pertinent part, “a serving node ((e)NB) and/or a master device of a D2D cluster may keep monitoring the status of uplink synchronization. Either the serving node or (user) devices in question may 

    PNG
    media_image4.png
    790
    613
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    581
    612
    media_image5.png
    Greyscale

As illustrated above, VanPhan discloses a master device “obtain[ing] timing information parameters and validity timers’ statuses” while an eNB “convey[s] timing information parameters and information on validity timers’ statuses.” Further, VanPhan, at paragraph 59, discloses wherein the “master device of a device cluster may be kept updated…the update may be conducted…by the serving network node, such as (e)NB.” Thus, VanPhan’s “update” of the master device by the eNB is disclosure of a 1st D2D WCD receiving a synchronization signal from a base station wherein the 1st D2D WCD derives system timing of a cellular 
In response Appellant’s argument on page 11 of the Appeal Brief that, in substance, VanPhan’s disclosure cannot be read to disclose “system timing” even according to Examiner’s interpretation, because VanPhan discloses the master device as obtaining timing information parameters that paragraph 59 describes as including timing advance information (TAI), Examiner respectfully disagrees.
As provided above, the BRI of “system timing” is “any timing used in a system except for Timing Advance parameters based on propagation delay.” VanPhan may disclose a master device receiving TAI, but TAI might not be within the scope of “Timing Advance parameters based on propagation delay,” VanPhan does not explicitly limit its term “timing information parameters” as only pertaining to TAI and cell radio network temporary identifier (C-RNTI), and VanPhan discloses the master device also obtaining validity timers’ statuses along with timing alignment timers (TATs), information on which devices are or remain in a radio resource control (RRC) connected state and needed timing parameters that appear to be within the scope of “system timing” as interpreted under BRI. VanPhan paragraphs 59 and 78.
Here, the term “information” is understood in the art to be broader than the term “parameter.” Thus, while disclosure of timing advance information may encompass timing advance parameters based on propagation delay, the term is understood to be broader than just timing advance parameters based on propagation delay. For example, timing advance information is understood in the art to include a distance between a user device and a serving base station. “Distance” is not, by itself, a parameter based on propagation delay, but nonetheless may directly affect a user device’s required timing advancement for maintaining synchronization parameter based on propagation delay,” because disclosure of TAI is broader than “timing advance parameter based on propagation delay.” Therefore, the prior art of record still appears to disclose matter well within the scope of the limitation at issue.
VanPhan, at paragraph 59, discloses, “TAI and cell radio network temporary identifier (C-RNTI) are examples of suitable timing information parameter and TAT is an example of a suitable validity timer.” While TAI and C-RNTI are disclosed as examples of timing information parameters, this portion of VanPhan, do not specially define “timing information parameters” as TAI and C-RNTI. Thus, it is more likely than not that a person having ordinary skill in the art would have understood the term “timing information parameters” to disclose more than TAI and C-RNTI as that term is used in the VanPhan before the filing date of the present application.
Even if VanPhan’s TAI is found to be within the scope of “timing advance parameters based on propagation delay,” the prior art of record still appears to disclose matter well within the scope of the limitation at issue.
Since claim 1 uses the open-ended transition phrase “comprising,” the claims are interpreted to encompass subject matter that at least meets the claim limitations, and may include other unclaimed matter. Thus, prior art disclosing matter similar to the claimed 1st D2D WCD deriving “system timing” is still considered to disclose matter within the scope of the limitation at issue even if the prior art additionally discloses the apparatus similar to the 1st D2D WCD also deriving other information that is outside the scope of “system timing.”
Here, as cited and reasoned in the Final rejection, VanPhan discloses the master device obtaining validity timers’ statuses, timing alignment timers, information on which devices are or timing parameters. VanPhan paragraphs 59, 78 and 90, and Final 4. VanPhan’s “timing information parameters” and “needed timing parameters” do not appear to disclose exactly the same thing. It is more likely than not that a person having ordinary skill in the art would have at least recognized “needed timing parameters” as within the scope of “system timing of a cellular communication system” at the time the present application was filed. Thus, these other pieces of information appear to be within the scope of system timing as interpreted under BRI. Therefore, the prior art of record still appears to disclose matter well within the scope of the limitation at issue.
In response to Appellant’s argument on pages 11-12 of the Appeal Brief that, in substance, VanPhan’s disclosure cannot be reasonable read to disclose deriving system timing, because VanPhan discloses timing information parameters as only TAI and cell radio network temporary identifier (C-RNTI), Examiner respectfully disagrees. This argument is substantially similar to the immediately previous argument, and is unpersuasive for the same reasons: claim 1 is open ended, TAI may be within the scope of system timing, and, even if it is not, VanPhan discloses the master device obtaining other information that appears to be well within the scope of “system timing.” Therefore, the prior art of record still appears to disclose matter well within the scope of the limitation at issue.
In response to Appellant’s argument on page 12 of the Appeal Brief that, in substance, Examiner improperly relied on a single disclosed element of VanPhan for disclosing multiple claimed elements of claim 1, Examiner respectfully disagrees.
MPEP § 2111 describes interpreting claims under BRI, and does not appear to prohibit a single element of a prior art reference from reading on several claimed elements. Such 
Appellant’s argument also appears to contradict their own Summary of Claimed Subject Matter section, because they appear to rely on Figure 1A’s reference character 65 as support for multiple elements in each of claims 1, 3 and 4: “deriving system timing of a cellular communication system from synchronization information,” and “receiving parameters on radio resources used for a D2D link.” Appeal 5. Thus, if Appellant’s claim construction principle were applied to the claims at issue, then the claims appear to lack support in the written description or the original disclosure of the present application as required by 35 USC 112(a). Therefore, if this “principle of claim construction” must be applied, then the claims must be rejected under 35 USC 112(a) for lack of written description, and cannot be allowed in their current form.
Here, in the Final rejection, VanPhan’s disclosed “updates” from the eNB to the master device were mapped to the claimed synchronization information. In view of paragraph 78, the eNB monitors the master device’s and user devices’ uplink synchronization and keeps the master device updated accordingly. The master device obtaining timing information parameters, validity timers’ statuses, information on which devices are/remain in an RRC connected state and needed timing parameters from the updates were mapped to the claimed “deriving system timing of a cellular communication system from synchronization information from the base station.” Final 4. “Deriving” is defined as “obtaining information from a specified source,” and the master device is disclosed as obtaining the information from the eNB. “Derive,” Merriam-Webster, https://www.merriam-webster.com/dictionary/derive via Archive.org, archived on 7 May 2012, attached hereto. Thus, despite not using the term “derive,” VanPhan explicitly discloses the master device deriving the timing information parameters, validity timers’ statuses, information st D2D WCD transferring the parameters to a 2nd D2D WCD. VanPhan, at Fig. 1B and paragraphs 46 and 48, and Yu, at paragraph 64-67, were cited in the Final rejection for disclosing the 1st D2D WCD using uplink resources for the cellular communication system to transmit a synchronization signal. 
Thus, even if Appellant’s “principle of claim construction” is supported by some sort of authority, different elements of the prior art were cited as disclosing different claimed elements. Therefore, the prior art of record still appears to disclose matter well within the scope of claim 1.
In response to Appellant’s argument on pages 12-13 of the Appeal Brief that, in substance, VanPhan does not explicitly disclose the master device deriving any information from any responses received from the eNB according to VanPhan at paragraphs 67-68 and 81-83, Examiner respectfully disagrees.
“Deriving” is normally defined as “obtaining information from a specified source,” and the master device is disclosed as obtaining the information from the eNB. “Derive,” Merriam-Webster, attached hereto.
Here, Appellant relies on and only argues against portions of VanPhan not relied on in the Final rejection to attempt to prove that VanPhan does not disclose the claimed invention as cited in the Final rejection. As provided in the Final, VanPhan’s Fig. 2, paragraphs 58-59, Fig. 3, 
Further, despite not using the term “derive,” VanPhan explicitly discloses the master device deriving timing information parameters, validity timers’ statuses, information for devices’ RRC connection and needed timing information from updates from the eNB, because VanPhan discloses the master device obtaining the disclosed information from updates received from an eNB. The updates from the eNB is a “specified source,” which are obtained by the master device. Thus, VanPhan’s disclosure of “obtaining” perfectly fits the definition for “deriving” according to Merriam-Webster at or before the effective filing date of the present application. Therefore, the element of issue is explicitly disclosed by the prior art of record as provided in the Final rejection.
Thus, each of Appellant’s arguments pertaining to claim 1 fail to distinguish the claimed invention from the prior art of record as cited in the Final rejection. Therefore, Appellant’s argument is not persuasive.
Appellant’s arguments on pages 13-19 pertaining to claims 3 and 4 are substantially similar to those pertaining to claim 1. Thus, for the sake of brevity, Appellant’s arguments pertaining to claims 3 and 4 also fail to distinguish the claimed invention from the prior art for the same reasons that Appellant’s arguments pertaining to claim 1 fail to distinguish the claimed invention from the prior art of record, as provided above. Since claim 2 is not specifically argued for, Appellant’s arguments likewise fail to distinguish the claimed invention of claim 2 from the 
For the above reasons, Appellant’s arguments are not persuasive.
Respectfully submitted,
/Thomas R Cairns/Examiner, Art Unit 2468                                                                                                                                                                                                        
Conferees:
/WUTCHUNG CHU/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.